Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance 
Claims 1-3 and 5 are allowed.
Examiner thanks Applicant for submission of replacement Drawings. The previous Drawing objections are withdrawn herein. Applicant’s amendments to the claims were deemed sufficient to overcome the 112(b) rejections; they are withdrawn herein. Applicant’s amendments additionally imparted sufficient structure to the recited airtight mechanisms; Examiner has withdrawn the previous claim interpretation.
Regarding the patentable subject matter of the claims, Examiner performed an updated search and no change regarding patentability has occurred. In the Non-Final office action, Examiner stated Reasons for Indicating Allowable Subject Matter, repeated herein: 
The combination of elements as recited in independent claim 1 is neither taught nor suggested by the prior art as a whole, either in a alone or in combination. 
Patterson (US 5820137) teaches a clamping jaw (74), a first positioning pull rod (60) coupled to a second positioning pull rod (42) via threaded adjustment means (48, 50), a chuck body having a base (Figure 1), wherein the main shaft (120) is threadably connected to the base (Col. 3, line 65-Col. 4, line 9), pressure plates (66, 68, 70) located on either sides of the first positioning pull rods (Col. 3, lines 1-8), a balance spring  arranged in a bottom hole of the balance block, provided with second hexagon head hole screws tightened on a corresponding threaded hole of the balance block housing to restrict axial movement of the spring, two second guide shafts which may tighten on corresponding threaded holes of the balance block housing via two first hexagon head hole screws, wherein the pressure plates are connected and fixed to the balance block housing by a group on eighth screws to restrict movement of the first positioning pull rose in the axial direction of the main shaft, three airtight mechanisms, including structures such as an airtight ejector rod, airtight support block, and an airtight passage inside the based covered by an airtight cover. Modifying Patterson to include a biasing force such as a spring would significantly alter the camming function of Patterson. The clamps (88), analogized as the deflection blocks of the claimed invention, are adapted for clamping and unclamping on a rim of a wheel in a manner that is specifically independent of the ‘clamping jaw’ (74); see Col. 3, lines 57-67. By including a spring in a bottom hole of the balance block (98), as recited by the claimed invention, the cam arms of Patterson would be pivotally biased (Col. 4, lines 1-9). Furthermore, the camming mechanisms of Patterson cannot teach both an airtight mechanism as well as a deflection block. Thus, these modifications would be considered hindsight and would require extensive reconstruction of the prior art; these 
Guo (US 20170312834) teaches of a jaw (19), radial pull rod (33), a radial positioning black (31), a hydraulic power chuck (28) and mounting base (20), a main shaft (26), disc spring (10), multiple screws (4, 16, 21, 24, 27, 32) for mounting the elements together, wherein the inner side of the radial pull rod (33) is coupled to the hydraulic power chuck (28) via bolt (27), the radial positioning black (31) is installed on the outside via bolt (32) and the positioning pin (30). However, Guo does not disclose that the radial pull rod (i.e. the first positioning pull rod of the claimed invention) is connected to and fixed to a second positioning pull rod by two pins, wherein the six groups of second positioning rods are engaged with the toothed surface of the chuck body, as well as a balance block housing for a balance block, wherein two guide shafts pass through the through holes of the balance block housing via two first hexagonal head hole screws and a spring is arranged in a bottom hole of the balance block, wherein the second hexagon head hole screw is tightened on a corresponding threaded hole of the balance block housing to restrict the axial movement of the spring, and wherein there are three groups of airtight mechanisms, including structures such as an airtight ejector rod, airtight support block, and an airtight passage inside the based covered by an airtight cover. Modifying Guo to teach the claimed invention would require restructuring of the invention such that the biasing force provided by the disc spring were altered to be a spring contained within a hole, adding a toothed structure to the radial pull rod and further diving the radial pull rod into two separate rods, and replacing the mechanism 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723